                                              Case 5:21-cv-00045 Document 1-6 Filed 01/19/21 Page 1 of 1
JS   44   (Rev. i0r20)                                                                                                CIVIL COVER SI{EET

purpose of initiatirg        t1:e   ciril   dockct sheet- r.ti.al L\57?Lral,'ltlNS ON t\7-YrP-'I6E ()I: THIS FORi'(                                                 1



I. (a) PLAINTIFFS                                                                                                                                                  DEFENDA
                                                                                                                                                                   Sheiter Corporation, Anais Rosa-Cruz and Jose Granados-
             Endurance American Specialty lnsurance Company                                                                                                        Rosa
     (b)    t',,.urty of Residcnce of           Firt           l"isted      Plaintiif         NeW YOfk                                                            Couaty rrI'Residence ol Fint l-isted                 Delerrlrnt Hgnngpin
                                         6:ITEPT              N    U-5, PLA]N-TIFF C.4SES)                                                                                                      (IN U.S. PL-4II'|TIFF CASES ONL$
                                                                                                                                                                   \{) li:l         IN LAND CONDEMNATION CASES, USE T}IE LOCATION OF
                                                                                                                                                                                    THE TRACTOF I.AhD INVOLVED.

     (C) .{ttom.vs       I   Finh   \1}ili.. leiltrt s.,tit;/ i,:ityhote,Yuni                 :.'   r   )                                                           Alttlrneys QlKftowil)

             Jill A. Schaar, Locke Lord LLP, 600 Travis                                                                               Houston,                     NIA
             TX77AA2 7fi-2264204
ll, BASIS OF.IURISDICTION                                              [)/act   ta,Y''       irt ote Bas. onht                                      CITIZENSI{IP OF TRINCIPAL PARTIES                                                             gt,   ce   w "X" i* oae Bor for Ptaixtiff
                                                                                                                                                            r'Fll l)rrrrr* Cl-rrs {}:it        I                                                  md. A*e      Ba     for   D{mdmt)
                             rt                                                                                                                                                                 PTF DEF                                                                           PTF        DEI'
I r       rl.s. Gor enirre                         [J             lrederal Qutstion
             Plairuitf                                               tL;.S. Go|.riltileti           \ot        {1   Pitit)                          Citizenofl'hisState                        It   I t               Incqpwted er}riue    ipal Place                             [+       [+
                                                                                                                                                                                                                         ofBusiaess In This State

T-1 -
U-        U.S. Govertruent                         [}+ tivmity                                                                                      Citizer of Another State                              [:          Incupmted axd Prhcipal Pla€
                                                                                                                                                                                                                              Busi$s              Aroths
                                                                                                                                                                                                                                                                                  m  d.
             Del'endart                                              {lndkstz Ciliz%hip af Paries in lten Il})                                                                                                           of                 Itr               State

                                                                                                                                                    Citizen or Subject ofa
                                                                                                                                                        Ftreigr Countll
                                                                                                                                                                                               []: f,:                Fcreign Nation                                              Ic Ir
  \', NATLfRE OF SUIT                           .Pld.. iril '-Y'r/r ()nt. llot Orht                                                                                                                    ick ht:re tbr:
                                                                                             -TORTS                                                                                                                                                           OTIIER S'I'ATtiTES
              CO\TR{CT                                                                                                                                  FORFEIT[IRE/PI]\,\T,T\'                              BANKRUPTCY
lTl I ltt Insuraoce                                     PERSON-A.L INJI]RY                                         PERSONAI, nIJURY                 ]     625 Drug Related Soizue
                                                                                                                                                                                                   ]   422 Appeal 28 USC              lss                375 Falw Claims Act
I I ilu ttune                                                                                                     .i65 Peisoral ltjrrl, -                     ofProperr;" ?l USC 881               __l 423 Wirhdmwal                                     376 Qui Tm (31 USC
                                               I        -i   ttr -\rplane                            [
I I tlo \lrllcr A.i                ]                    i l-i Ar4iene Prorlurt                                             Product l.iabiiitv       ]     roo oth"t                                        28 USC r57                                        172e(a))

Ll 1+0 \egotiable InstrunrerlT                                Liabilitl                              [      ].]6;- Herhh Crre                                                                                                                            400 State Reapportionment
                                                        120 Assault, Libel &                                       Phanracelrtical                                                                             1"R'l'l'RIGTTTS                           410       Atrtituust
I l5{t R""o""ry of 0verpa-vment ]                                                                                                                                                                                                                                  Boks ad Boking
        & Enforcer:rem of Judgoenl                           Siander                                                   Personal Injurl
                                                                                                                                                                                                   -']I   S20copyngbts                                   430
Tl r5r \tcdicilc \cr               ]                    -r30 Ferlerai Eruployers'                                      Produer Llability                                                                  8ioPatent                                      450       Comlosce
f_-l 153 Rccorery ofDefaulred                  -l
                                                                  Liability                          I            -168 Asbesros Persooni                                                           ]      815 ?atent - AbheYiated                        460       Drportation
         Slurlerr Loaus                                 i,.lrl   tlarirr.                                                  Injury Protiuct                                                                    New Drug Applimlion                        470       Racketeer Influenced ad
                                                        l+-i }Irilne lroduci                                    Liabilitr
                                                                                                                                                                                                   --l    g+o   t*d*urt                                            Cmpt Orgffiizatiom
           {Erchrrles \reterau}                __l
                                                                                                            PERSONAI, PROPERTY                                                                     I                                                      480 Commer Credit
I li ] l{""oo"ry     of over}alue trt                             t.iaD:iLity
                                               -'l lio \totor \rehicie
                                                                                                                                                                                                          880 Defeod Tmde Secrets
                                                                                                                                                                                                                                                              (ls USC l68l or 1692)
           ofVeteran's Benellts                                                                         l-l         r 70other Fraud                 I     ? 10   Fair   Lahr       Standards                    Act of2016
n    160 Stockholdcrs' suits                   _l ; ii \totor Veilicl€                                  l-']      -r:1 Trurl, in Lt-uriing                                                                                                                485 Telephone Corsumd
                                                                 Product Liabilitl'                               -;,!o otlierPers,mal              ] ?20 l-abor'l{anagemenL                              SOCIAL ST:(                                              ?rotection Act
f,   l 90 other Cont"cl                                                                                 [
Tl
[
      l9: Contri.t Prodrct I irbilitl
      ].ln Franchrse
                                               ]        3{i0 Ctther Persolal
                                                                 Itrtu+'                                [
                                                                                                                        Proped) Danlnge
                                                                                                                  38,i Properq.Daurage
                                                                                                                                                             Relaliorts
                                                                                                                                                    -l l-lo li"il,tu. Labor-A.cr                   l-l      HIA il3esff)
                                                                                                                                                                                                          861
                                                                                                                                                                                                          862   Blaek Lung (923)
                                                                                                                                                                                                                                                          490 Cable,tSat TV
                                                                                                                                                                                                                                                          850 Struitiedclrlmodilis/
                                               l -lti            Personal lLrlurl -                                    Produci I.iabilin,           _-j i! 1 F.rrrrrlr ard Nledrcel                       863   Dlwc/Dnwu {40s{g)                             Exchange


          R};AI, PR{'P!
     2l 0 l,and Condeunarion                    I       a4o orher
                                                                 \ledical Nlalpr,ictrcc
                                                             (]I\'IL RIGH'I'S
                                                                           civilRights
                                                                                                            PRIS( )N Ir;R Plii I I I l(Jr\S
                                                                                                                  Hat,€as Corpus:                   _-l
                                                                                                                                                                 Leave Act
                                                                                                                                                    I 790 ott *r Libor Lit gatioil
                                                                                                                                                          r91 Furpioyee Reriremrrrt
                                                                                                                                                                                                   l      864 SSID Title
                                                                                                                                                                                                          86s RsI {40s(g})
                                                                                                                                                                                                                              XYI                         890 Other Statutory Actiotrs
                                                                                                                                                                                                                                                             891 Agricultual Acts
                                                                                                                                                                                                                                                             893 Envirctrmental Matters
     220 Frrreclosure                           I       a+t voting                                      ]         463 .Llien ttetaioee                           llcome Security Act                      F!.D['R\I I'1Y           SI1ITS                    895   Freedoo of Inforution
     230 Relt Leme & Lijecnleot                 ]       a+z      r*pu1^"*                               ]         5 i0 \{oriotrs to \.'acate                                                       __l    8?0   Tus    ({J-S-     Plairti{f                        Act
     24() l'or1s to Land                                443 Housing/                                                   SeIience                                                                                 or Defendant)                                896   A*itration
     245 Torr Prrduct Liabiiil'
                                                    |
                                                                 Accommodatims                          ]         5-rtt    i;eneral                                                                l      871   IRS-Thtd          Party                      899   A&ninistrative Prmedue
                                                                                                                                                                                                                                                                   Act/Reviw orAppeal of
     29ll All Ollier Reai PropcrtJ'             ] a+5 amu. w.oisabiliti* I i-ij ].)eath Pedalq,                                                                  I}II{I{,iRA                                     26 USC 7609
                                                      E@lowent             0thtrr                                                                   I     +62 Natualization Appt                                                                                   Agency Decision
                                                ] +r e*o..,oi*uifiti* I-'] 540 Mandauus & othrr                                                     1465 &her Imigratim                                                                                      95O   Comtituti,orality of
                                                                                                                                                                                                                                                                   Stnte Statutes
                                                             Other                                                -.-.0    cir il Rinrr,.                        Actions
                                                ]       4.<8 Edumtion                                         I   5-i-: Pri"",rn Coqdition
                                                                                                                  5e0 {-'ir,il D"tuin"" -
                                                                                                        ]
                                                                                                                        Couditions of
                                                                                                                           Coniine&ent
 1r. ORIGIN rlr,,eo,,                 "X" in       Ane Box          OkA
6 i {Jrigm,i1  Er                       Removed frorn
                                                                                 nr                 Re:landed liom                           f-l4   Reinstated or                  ;-1 5 Trosfmdfrom                 5 6 Multidisb'icl n8                                        Multidistrict
    ll oceedms                          State Court                                                 Appellate Corrt                                 Rmpened                              Anothtr llrsFlct                Litigation                                              Litigation -
                                                                                                                                                                                         (spec{y)                        Tra:rsfer                                               Dkrct File
                                                                 it"- the I-r.S. (   livil   Statnte mder u'l:ich you arc                       filittg   (7)o   *at    eite   jurisdicional stulutes unless      diversit,v)-.
                                                              28 U.S.C. 1332                         28 U.S.C. 2,201-?202
 YI.      CAfISE OFACTION                                          description of cause:
                                                              Declaratory judgnrenl action to dete[mine                                             under a liabiiity lnsurance pclicy

 \,,II. REQTIESTED IN                                        n cirrcx lF THIS IS A cl-:tss                                            ACtrIoN             I}E]\IAND            $                                  {'l lllCK YES orlv if                 demanded            il   complaint

           COMPI,AINT:                                              LNDER RULE 21. F.R.Cv.P.                                                               Exceeds 575.000                                        .II]RY t}Ii\{AND:                           flves               Elrlo
 VIII.       REI,ATE,D CASE(S)
                                                                  (See     i4streliow)
            IF,{NY                                                                                       JUD6E                        N/A                                                                 TXX]KET NUIVIBER

 DATE                                                                                                               SIGNATIIRE OF ATTORNEY OFRECORD
 Jan 19.2421                                                                                                                is1   Jill A. Schaar.
 FOR OFFICFI tlSE 0n-LY

     RECEIPT     +                          AL,tOIll{']                                                                    ,{PPLYING IFP                                                                                           |ILAG. ruDGE
